Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Claim 1 has been amended; and Claims 1-3 remain for examination, wherein claim 1 is independent claim

Status of the Previous Rejections
Previous objections of claim 1 because of the informalities is withdrawn in view of the Applicant’s “Argument/remarks with amendment” filed on 7/13/2021.
Previous rejection of claims 1-3 under 35 U.S.C. 103(a) as being unpatentable over Ashie et al (EP 0207779 A2, listed in IDS filed on 4/3/2020, thereafter EP’779) in view of Mueller et al (US 3,690,930, thereafter US’930) is withdrawn in view of the Applicant’s “Argument/remarks with amendment” filed on 7/13/2021.

Reason for Allowance
Claims 1-3 are allowed.  
Regarding the instant independent claim 1, it is noted that the recorded prior arts do not specify the claimed method of producing material for direct reduction with coating layer having porosity of 20 vol.% or more (support can be found in Fig.4 and abstract of the instant specification). Claims 2-3 depend on claim 1, they are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on statement of Reason for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734